Citation Nr: 0428761	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection of a right knee disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2004, the 
case was advanced on the Board's docket.  

Although the RO apparently ultimately found that new and 
material evidence had been received, and denied the claim on 
de novo review, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been received sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  The issue has been 
characterized accordingly.


FINDINGS OF FACT

1.	An unappealed January 1978 rating decision denied the 
veteran's claim of service connection for a right knee 
disorder essentially on the basis that such disorder 
preexisted, and was not permanently aggravated by, service.

2.  Evidence added to the record since the January 1978 
decision tends to show preexisting right knee disability was 
aggravated by service, bears directly and substantially on 
whether a current right knee disorder is related to service, 
and is so significant that it must be considered to fairly 
decide the merits of the claim. 

3.  The evidence reasonably establishes that the veteran's 
right knee disorder was aggravated in service.





CONCLUSION OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for right knee disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  Service connection for right knee disorder is warranted.  
38 U.S.C.A. § 1153, (West  2002); 38 C.F.R. § 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published.  The 
VCAA applies in the instant case.  However, as the decision 
below constitutes a grant of the benefit sought, and the 
appellant is not prejudiced, there is no need to belabor the 
effect of the VCAA on this claim.  

II.  Factual Background 

Evidence of Record in January 1978

The veteran's service medical records (SMR's) show that a 
four-inch scar on his right knee was noted on 1968 service 
entrance examination.  A history of a trick or locked knee 
was noted; the veteran was found fit for duty.  In March 1970 
he slipped on stairs, which left him with pain on movement of 
posterior knee.  It was noted that he had a medial 
meniscectomy in 1966.  In December 1970, he twisted the knee.  
In May 1972, he fell from a ladder on a plane, twisting the 
right knee.  From this fall, he experienced pain in his right 
knee with no swelling, but slight tenderness when he extended 
his leg.  Mild ligamentous right knee strain was diagnosed.  
On June 1972 separation examination, a four-inch scar from an 
operation was noted.  

On a December 1977 VA examination, an x-ray of the right knee 
showed no evidence of a fracture, dislocation, or joint 
abnormality.  There was a curved scar on the medial aspect of 
the knee from a previous meniscectomy.  Both knees have a 
full range of motion and no crepitus.  Both knees had equally 
unstable lateral and medial collateral ligaments.  The right 
anterior cruciate ligament (ACL) seemed to have been 
stretched, as the right knee was more unstable to the 
"drawer sign."  

An unappealed January 1978 rating decision denied service 
connection for a right knee disorder on the basis that the 
disorder was not permanently aggravated in service.  The 
decision became final.  38 U.S.C.A. § 7105.  

Evidence of Record Since January 1978

In a March 1999 outpatient treatment report from VA's Central 
Texas Health Care System the assessment was degenerative 
joint disease with effusion in the right knee as well as ACL 
deficiency.  

In a December 1999 outpatient treatment record from Stone & 
White Memorial Hospital, Dr. V.H. opined that all of the 
veteran's injuries contributed to the deterioration of his 
knee.  In a statement dated in July 2000, Dr. V.H. indicated 
that in addition to Scott & White treatment records and his 
own physical examination, he reviewed the veteran's SMR's, 
and opined that the right knee condition was as likely as not 
related to the aggravation of his right knee by the previous 
injuries he sustained in military service.  

A July 2002 VA examination, the impression was severe 
degenerative joint disease of the right knee with ACL 
deficiency.  The examiner noted that the veteran's history 
indicated that the ACL was intact when he went into the Navy.  
He had a previous arthrotomy and medial meniscectomy of the 
right knee, but there was no indication of an ACL injury.  He 
had at least two documented twisting injuries in the Navy, 
and began having symptoms of instability and a feeling of 
hyperextension of the knee.  The examiner stated, "This is 
not a normal progression of the previous meniscectomy.  A 
previous meniscectomy will greatly predispose the person to 
degeneration in that compartment, but the ACL deficiency is a 
separate condition.  ".  

III.	Criteria and Analysis

The January 1978 rating decision denying the claim of service 
connection for a right knee disorder was not appealed, and is 
final based on evidence then of record.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

It is not in dispute that the veteran had a right knee 
disability which required surgical intervention prior to 
service.  Since the January 1978 decision found that such 
disability was not aggravated in service, for evidence to 
bear directly upon the specific matter under consideration, 
and be new and material, it would have to tend to show that 
the preexisting disability did increase in severity during, 
i.e., was aggravated by, service.  

A preexisting disability will be considered to have been 
aggravated by service where there was an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The Board finds that the evidence received since January 1978 
rating decision is new, as it was not previously of record.  
Since it includes medical opinions to the effect that the 
veteran showed right knee pathology in service that was not a 
normal progression of the preexisting disability (but 
represented superimposed pathology), it tends to show the 
veteran's right knee disability was aggravated in service, 
and bears directly on the matter at hand.  Consequently, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, and is new and 
material; and the claim may (and must) be reopened. 

Reviewing the claim de novo, while the veteran clearly had a 
right knee meniscectomy (with associated residual impairment) 
prior to service, both VA and private examiners have opined 
that the veteran's right knee disability postservice is, at 
least in part, due to aggravation resulting from events in 
service.  There is no competent evidence to the contrary.  
The competent evidence supports the veteran's claim, and 
service connection for a right knee disorder is warranted.  


ORDER

The claim of service connection for a right knee disorder is 
reopened, and service connection for right knee disability is 
granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



